            Case 5:18-cv-01097-DAE Document 1 Filed 10/17/18 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

                                                §
ALEX POWELL and CODY POWELL                     §
                                                §
       Plaintiffs,                              §
                                                §
v.                                              §    CIVIL ACTION NO: 5:18-cv-1097
                                                §
TEXAS INDUSTRIAL                                §
INSTALLATIONS, INC.                             §
                                                §
                                                §
       Defendant.                               §

                                           COMPLAINT

       Plaintiffs, ALEX POWELL and CODY POWELL, file this Complaint and Jury Demand

against Defendant TEXAS INDUSTRIAL INSTALLATIONS, INC. alleging willful violation of

the Fair Labor Standards Act, as amended, 29 U.S.C. §216(b). For cause of action, Plaintiffs

would show the Court as follows:

                                                  I.
                                               PARTIES


       1.      Plaintiffs ALEX POWELL and CODY POWELL are a residents of Comal

County, Texas.

       2.      Defendant TEXAS INDUSTRIAL INSTALLATIONS, INC is an entity which

may be served with process through its registered agent, J​ane Chappell ​, at the following address:

2260 Rebecca Creek Road, New Braunfels, TX 78133-5965.

       3.      Defendant TEXAS INDUSTRIAL INSTALLATIONS, INC, was, at all times

relevant to this case, Plaintiffs’ employer.
            Case 5:18-cv-01097-DAE Document 1 Filed 10/17/18 Page 2 of 5



                                            II.
                                   JURISDICTION & VENUE

       4.      Jurisdiction is conferred on this Court under 28 U.S.C. § 1331 and under 29

U.S.C. § 216(b). At all times pertinent to this Complaint, Defendant was an enterprise engaged

in interstate commerce, and/or regularly owned and operated businesses engaged in commerce or

in the production of goods for commerce as defined by §3(r) and 3(s) of the Act, 29 U.S.C. §

203(r) and (s). Additionally, Plaintiffs were individually engaged in commerce and their work

was essential to Defendant’s business. Defendant has over $500,000 in gross receipts annually.

Venue is proper in this district under 28 U.S.C. § 1391 because a substantial part of the events

and omissions giving rise to this claim, including Defendant’s failure to pay wages, occurred in

this Division and District. Further, Plaintiffs are residents of this District and Division.

                               COVERAGE UNDER THE FLSA

       5.      At all relevant times, Defendant has acted, directly or indirectly, in the interest of

an employer with respect to Plaintiffs.

       6.      At all times hereinafter mentioned, Defendant has been an “employer” within the

meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

       7.      At all times hereinafter mentioned, Defendant has been engaged in an “enterprise”

within the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

       8.      At all times hereinafter mentioned: (a) Defendant has been an enterprise engaged

in commerce or in the production of goods for commerce within the meaning of Section 3(s)(1)

of the FLSA, 29 U.S.C. § 203(s)(1), in that said Defendant is an enterprise and has had

employees engaged in commerce or in the production of goods for commerce, or employees

handling, selling, or otherwise working on goods or materials that have been moved in or
            Case 5:18-cv-01097-DAE Document 1 Filed 10/17/18 Page 3 of 5



produced for commerce by any person and in that said enterprise has had and has an annual gross

volume of sales made or business done of not less than $500,000 (exclusive of excise taxes at the

retail level which are separately stated). Such handling includes, but is not limited to, equipment

and supplies made in states other than Texas.

       9.      At all times hereinafter mentioned, Plaintiffs were individual “employees” (as

defined in Section 3(e)(1) of the FLSA, 29 U.S.C. § 203(e)(1)) who were engaged in commerce

or in the production of goods for commerce as required by 29 U.S.C. §§ 206-207 and whom

Defendant at all relevant times “employ[ed]” within the meaning of Section 3(g) of the FLSA, 29

U.S.C. § 203(g). Plaintiffs’ handling of goods or materials that have been moved in or produced

for commerce included, but was not limited to, handling rental items that were made in states

other than Texas.

                                         III.
                                  STATEMENT OF FACTS


       10.     Plaintiff, Alex Powell, was hired by Defendant in March 2018, as a lead man.

Mr. Powell remained employed by Defendants until August 16, 2018. He was paid hourly.

       11.     Plaintiff, Cody Powell, was hired by Defendant in June 2018, as a helper. Mr.

Powell remained employed by Defendants until August 16, 2018. He was paid hourly.

       12.     During one or more weeks of Plaintiffs’ employment with Defendant, Plaintiffs

worked in excess of 40 hours per week (overtime hours).

       13.     During one or more weeks of Plaintiffs’ employment, Defendant failed to pay

Plaintiffs one and one-half times their regular rate of pay for each overtime hour worked.
             Case 5:18-cv-01097-DAE Document 1 Filed 10/17/18 Page 4 of 5



                                           IV.
                                   CAUSE OF ACTION
                   Non-payment of Overtime Wages in Violation of the FLSA

        14.     The acts described above violate the overtime provisions of the Fair Labor

Standards Act, which requires employers to compensate their employees for each hour of time

spent working on behalf of the employer, and to pay their employees at time and one-half their

regular hourly rates for each overtime hour worked. Defendant committed these violations

willfully.

                                              V.
                                           DAMAGES

        15.     As a result of Defendant’s unlawful conduct, Plaintiffs are entitled to actual and

compensatory damages, including compensation for the overtime hours per week for which

Defendant refused to pay Plaintiffs, but during which Plaintiffs performed work for Defendant.

        16.     Section 216(b) of the FLSA provides that any employer who violates the statute

shall be liable for unpaid compensation and an additional equal amount as liquidated damages.

Therefore, Plaintiffs seek an award of liquidated damages in an equal amount as the amount of

unpaid overtime pay.

        17.     Plaintiffs also seek compensation for the out of pocket expenses and costs of court

they will have incurred in this action, as well as reasonable and necessary attorneys fees. See 29

U.S.C. § 216(b).


                                           VI.
                                    PRAYER FOR RELIEF


        WHEREFORE, PREMISES CONSIDERED, Plaintiffs request that:
            Case 5:18-cv-01097-DAE Document 1 Filed 10/17/18 Page 5 of 5



                 a.      The Court assume jurisdiction of this cause and that Defendant be cited to

appear;

                 b.      The Court award damages to Plaintiffs as specified above;

                 c.      The Court award reasonable and necessary attorney’s fees, expert fees,

and costs; and

                 d.      The Court award pre- and post-judgment interest at the highest rates

allowed by law.

          Plaintiffs further pray for all such other relief as the Court may find proper, at law or in

equity.


                                                Respectfully submitted,

                                                THE LAW OFFICES OF KELL A. SIMON
                                                902 East 5th Street, Suite 207
                                                Austin, Texas 78702
                                                (512) 898-9662 Telephone
                                                (512) 368-9144 Facsimile



                                                /s/ Kell A. Simon
                                                State Bar No. 24060888
                                                kell@kellsimonlaw.com

                                                ATTORNEY FOR PLAINTIFF
